IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRIAN I. CAMMILE, §
§
Petitioner Below— § No. 363, 2014
Appellant, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ CA. No. N14M—05-148
Respondent Below— §
Appellee. §

Submitted: December 19, 2014
Decided: January 16, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
O R D E R

This 16th day of January 2015, upon consideration of the appellant’s
opening brief and the State’s motion to afﬁrm, it appears to the Court that:

(l) The appellant, Brian Cammile, has ﬁled this appeal from the
Superior Court’s denial of his petition for a writ of mandamus. The State
has ﬁled a motion to afﬁrm the Superior Court’s judgment on the ground
that it is manifest on the face of Cammile’s opening brief that his appeal is
without merit. We agree and affirm.

(2) Cammile is an inmate in the custody of the Department of
Correction. He pled guilty in 2006 to two counts of Burglary in the Second

Degree and four additional charges. The Superior Court sentenced Cammile

on each burglary conviction as a habitual offender under 11 Del. C. §
4214(a) to eight years at Level V incarceration, for a total mandatory
sentence of sixteen years. In May 2014, Cammile ﬁled a petition for a writ
of mandamus requesting the Superior Court to compel the Department of
Correction (DOC) to ﬁle a sentence modiﬁcation motion on his behalf under
11 Del. C. § 4217 The Superior Court held that Cammile was not entitled to
have the DOC ﬁle a motion on his behalf and denied his petition for a writ.
This appeal followed.

(3) The Superior Court may issue a writ of mandamus to a State
ofﬁcer, tribunal, board or agency to compel the performance of an ofﬁcial
duty.1 Mandamus issues not as a matter of right but only in the exercise of
sound judicial discretion.2 A writ of mandamus is appropriate only if the
petitioner can establish a clear legal right to the performance of a
nondiscretionary duty.3

(4) In this case, the Superior Court did not abuse its discretion in
denying Cammile’s petition for a writ of mandamus. Cammile did not
establish that the DOC had arbitrarily reﬁlsed to perform a nondiscretionary

duty owed to him.

1 10 Del. C. § 564 (2013).
2 Schagrin Gas Co. v. Evans, 418 A.2d 997, 998 (Del. 1980).
3 Semick v. Dep ’t of Corr. , 477 A.2d 707, 708 (Del. 1984).

NOW, THEREFORE, IT IS ORDERED that the judgment of the
Superior Court is AF FIRNIED.

BY THE COURT:

/s/ Randy J. Holland
Justice